The opinion of the court was delivered by
Hoch, J.:
This case presents substantially the same issue as that considered and this day determined in the case of Prickett v. The Belvue Drainage District, No. 36,141. As in that .case it comes here on appeal by the defendant, the Drainage District, from an order overruling its demurrer to the petition.
*144The general facts, as alleged, are identical with those in the other case and need not be repeated here. Plaintiff in this case owned land in the section north of that in which the land of the plaintiff in the Prickett ease was mostly located, and on both sides of the drainage ditch. In his petition he alleged that the enlarging of the opening of the ditch and the driving of piling caused an increased flow of water, widening of the ditch to 230 feet, a caving-in of one bank to a depth of twenty feet where the ditch parallels his home and- farm improvements and extending to within seventy-five feet of his residence, making its occupancy no longer safe. He also alleged that the enlarged ditch and the loss of the use of the highway bridge rendered it impossible to operate his farm as a unit. He asked damages in a total sum of $7,625.
No purpose would be served by reciting the allegations further in detail. What was said on the questions of law raised in the Prickett case is equally applicable here. The demurrer to the petition was properly overruled.
The judgment is affirmed.